Citation Nr: 9911432	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  97-34 168 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1966 to 
December 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision issued 
by the Department of Veterans' Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma, which denied service connection 
for PTSD.


FINDING OF FACT

There is no medical evidence of record demonstrating a 
current diagnosis of PTSD.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
PTSD is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303(a) (1998).  The threshold question which must be 
answered in this case, however, is whether the veteran has 
presented a well-grounded claim for service connection.  A 
well-grounded claim is one that is "a plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet.App. 78, 81 
(1990).  A well-grounded service connection claim for PTSD 
has been submitted when there is "[1] medical evidence of a 
current [PTSD] disability; [2] lay evidence (presumed to be 
credible for these purposes) of an in-service stressor, which 
in a PTSD case is the equivalent of in-service incurrence or 
aggravation; and [3] medical evidence of a nexus between 
service and the current PTSD disability."  Cohen v. Brown, 
10 Vet. App. 128, 137 (1997) (citations omitted).  
However, if it is determined that a veteran did not engage in 
combat with the enemy, or the claimed stressor is not related 
to combat, the veteran's lay testimony alone will not be 
enough to establish the occurrence of the alleged stressor.  
In such cases, the record must contain service records or 
other corroborative evidence which substantiates or verifies 
the veteran's testimony or statements as to the occurrence of 
the claimed stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 
98 (1993).

In this case, the Board finds that there is no objective 
evidence that the veteran "engaged in combat with the 
enemy."  Service medical records show no references to 
combat, and along with service personnel records reflect that 
the veteran's principal duties were as a light vehicle driver 
and mechanic stationed around Da Nang.  The veteran was 
awarded the Vietnam Service Medal, National Defense Service 
Medal, and the Vietnam Campaign Medal.  There is no evidence 
that the veteran was awarded a Purple Heart, Combat 
Infantryman Badge, or similar combat citation.  Thus, there 
is no military citation or supportive evidence that the 
veteran engaged in combat with the enemy.  He alleges that he 
was subjected to intermittent mortar and rocket attacks 
during his tour of active duty in Vietnam.

In the present case, the veteran asserts that due to serving 
in Vietnam, he currently suffers from PTSD.  Service medical 
records are devoid of evidence that the veteran was treated 
for, or diagnosed with, any psychiatric disorder during 
active duty.  On a separation examination in December 1968, 
the examining physician noted a normal psychiatric diagnosis.

VA outpatient treatment records dated December 1986, January 
and February 1987 collectively show that the veteran 
complained of nervous tension, bad dreams about mortars 
hitting the area from time to time, and nightmares about 
Vietnam two to three times a month.

In a VA examination dated April 1987, the veteran reported 
nightmares of Vietnam two to three times a week.  He had 
dreams of being shelled and some of his comrades as well as 
small children being blown up.  After being discharged the 
veteran reported drinking heavily and was able to work only 
intermittently.  Objectively, the veteran was correctly 
oriented although there were times of considerable anxiety 
and he was ill at ease during much of the interview.  The 
veteran indicated that he was discouraged about finding work 
and showed considerable dysphoria.  There was no evidence of 
a psychotic disorder.  The examiner diagnosed PTSD, mild to 
moderate; and alcohol dependence, chronic.

In September 1988, VA admission records show that the veteran 
was hospitalized for observation and evaluation of his 
psychiatric complaints.  The veteran contends that he had the 
following stressful events during service in Vietnam: 
drinking beer with a friend in a Vietnam village who was 
instantly killed when a mortar struck; seeing three to four 
children die due to mortar or hand grenades.  Although he 
could recall the name of his friend, the veteran could not 
recall exact locations, or dates when the incidents occurred, 
but believed it was in 1967.  When he spoke about these 
incidents, he did not become anxious, sad, or angry or show 
any distress.  The veteran showed: no flashbacks; no history 
of distress upon exposure to any events or situations which 
symbolize any aspect of the war; no stimuli avoidance 
associated with the war, except when he hears airplanes or 
helicopters; no inability to recall certain aspects of his 
experiences in Vietnam; no detachment from others; no attempt 
to avoid feelings or thoughts about the war; no increased 
arousal except for irritability and feeling tense; no problem 
failing back to sleep when he awakes; difficulty 
concentrating, but has been present prior to service.  The 
examiner noted that although the veteran had some PTSD 
symptoms, he did not meet the criteria necessary for a 
diagnosis of PTSD.

The veteran underwent a VA psychiatric examination in January 
1994.  History obtained at that time included witnessing many 
friends and civilians being killed while in Vietnam.  A 
history of alcohol abuse and treatment was also noted.  
Mental status examination was essentially normal.  The 
psychiatrist concluded that the veteran did not meet the 
diagnostic criteria for PTSD.

The veteran underwent a VA psychiatric examination in October 
1996.  History obtained at that time remained essentially 
unchanged.  Mental status examination was normal.  The 
psychiatrist opined that the veteran did not meet the 
diagnostic criteria for PTSD.  It was noted that he had 
significant problems with alcohol and continued to abuse 
alcohol.  The only diagnosis was continuous alcohol abuse.

The veteran underwent another VA psychiatric examination in 
October 1997.  He said at that time that, while in Vietnam, 
he was drinking in a bar when a friend was killed by enemy 
shrapnel.  Following the mental status examination, the 
diagnosis was recorded as continuous alcohol dependence.  The 
psychiatrist again specifically opined that the veteran did 
not meet the diagnostic criteria for PTSD.    

When it is determined that the veteran did not engage in 
combat with the enemy, the veteran's lay testimony is not 
enough to establish the occurrence of the alleged stressor.  
The service medical records and other evidence of record does 
not corroborate, substantiate, or verify the veteran's 
written assertions regarding a stressor.  The United States 
Court of Appeals for Veterans Claims (hereinafter, "the 
Court") has stated that "BVA [is] not bound to accept the 
appellant's uncorroborated account of his Vietnam 
experiences..."  Swann v. Brown, 5 Vet. App. 229, 233 (1993).  
With respect to the stressful incidents the veteran reported 
that he was exposed to while in Vietnam, none appear to have 
been corroborated or verified by independent evidence.  U.S. 
Army and Joint Services Environmental Support Group did 
confirm a service member having the same name as that of the 
veteran's friend who was allegedly killed in front of the 
veteran in 1967 who was killed in action in 1968, however, he 
did not belong to the Company A, 121st Signal Battalion, 1st 
Infantry Division.  Consequently, the record reflects only 
the veteran's own lay testimony and statements as to the 
stressful incidents that he was exposed to while in Vietnam, 
which "by itself, will not be enough to establish the 
occurrence of the alleged stressor."  Zarycki at 98.  
However, the Board need not make a finding as to the alleged 
stressors as there is no medical evidence of a current 
diagnosis of PTSD.  That is, the primary impediment to 
service connection is the absence of competent evidence of a 
current diagnosis of PTSD.

In addition to credible supporting evidence that the claimed 
in-service stressor actually occurred, a claim for service 
connection for PTSD also requires medical evidence 
establishing a clear diagnosis of the condition.  38 C.F.R. 
§ 3.304(f).  For purposes of well grounding the claim, there 
must be some medical evidence of a current diagnosis.  Cohen, 
supra.  Following a VA examination in April 1987, PTSD was 
diagnosed.  A VA hospitalization in 1988 noted some PTSD 
symptoms, but it was opined that the veteran did not meet all 
of the diagnostic criteria for the disorder.  Thus, there was 
medical evidence of PTSD in 1987-1988, albeit somewhat 
conflicting.  However, subsequent VA psychiatric examinations 
in January 1994, October 1996, and October 1997, which were 
performed specifically for the purpose of determining whether 
the veteran had the psychiatric disability at issue, 
concluded that the veteran did not meet the diagnostic 
criteria for PTSD. 

The Board finds that there is no medical evidence to show 
that the veteran currently has PTSD.  He has undergone three 
VA psychiatric examinations during the 1990s, and all three 
specifically ruled out the diagnosis.  Under these 
circumstances, the Board must conclude that the veteran's 
claim for service connection for PTSD is not well grounded.   

Indeed, the only evidence that the veteran currently suffers 
from PTSD is the theory presented by the veteran himself.  
However, it is the province of trained health care 
professionals to enter conclusions which require medical 
opinions, such as the diagnosis of a disability, and an 
opinion as to the relationship between that disability and 
service.  Thus, as the veteran is a lay person without 
medical training or expertise, his contentions in this regard 
cannot serve as a sufficient predicate upon which to find his 
claim for service connection for PTSD well grounded.  See 
Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 292, 294-95 (1991).  A well-grounded 
claim must be supported by evidence, not mere allegations.  
See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
Consequently, in absence of a current diagnosis of PTSD, the 
claim for service connection is not well grounded.

In the absence of competent medical evidence to support the 
claim for service connection for PTSD, the Board can only 
conclude that the veteran has not presented evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claim is well grounded, and the claim 
must be denied on that basis.

Finally, as the Board is not aware of the existence of 
additional evidence that might well ground the veteran's 
claim, a duty to notify does not arise pursuant to 
38 U.S.C.A. § 5103(a).  See McKnight v. Gober, 131 F.3d 1483, 
1484-1485 (Fed. Cir. 1997); Robinette v. Brown, 8 Vet. App. 
69, 77-78 (1995).  However, the Board views its discussion as 
sufficient to inform the veteran of the elements necessary to 
well ground his claim, and an explanation as to why his 
current attempt fails.


ORDER

In the absence of evidence of a well-grounded claim, service 
connection for PTSD is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 

